In an article 78 proceeding to review a determination of the State Rent Administrator denying an application for a certificate of eviction, petitioner appeals from an order dismissing the petition. Petitioner, the owner of a two-family house and the occupant of one apartment therein seeks to obtain the other apartment for occupancy by his daughter, her husband and infant child. Respondent denied the application on the ground that petitioner had not established immediate and compelling necessity, without prejudice to another application on the birth of another child to petitioner’s daughter, but refused to consider the daughter’s pregnancy. Order reversed, without costs, and matter remitted to respondent for further consideration. The remission is made in aecordanace with respondents’ request for an opportunity to give further consideration to the application for a certificate in the light of the birth of another child to petitioner’s daughter. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.